 

AGREEMENT OF LEASE

 

between

 

the ’LANDLORD’: ______Anglo African Development (Pty) Ltd

 

Registration Number:_____________________________2000/003982/07

 

and

 

the ’TENANT’: SurePure Marketing South Africa (PTY) LTD

 

Registration / ID Number: 2007/ 031989/07

 

in respect of

 

the ’PROPERTY’ 204 One Lagoon Beach

 

Situated in: 204 Lagoon Beach, Milnerton

 

 

 

 

1.PREMISES

 

1.1The LANDLORD lets and the TENANT hires the premises to be constructed / under
construction or completed being #204 One Lagoon Beach situated in Lagoon Beach,
Milnerton on Erf 32294 and depicted on the Layout Plan annexed hereto marked "A"
and bordered, in extent approximately 139 square meters. ("the Premises")

 

1.2It is likely that the numbering of the Units/s may change in accordance with
the final layout of the Scheme and the TENANT shall have no claim of whatever
nature against the LANDLORD consequent upon any such change.

 

1.3The Tenant shall take occupation of the premises when same are tendered to
him by the Landlord or his Agent which is anticipated to be
  _________________________________.

 

2.PERIOD

 

  The lease shall subject to 1.3 commence on  March 1, 2012  (“Commencement
Date”),   and shall terminate on February 28, 2014  (“Termination Date”).

 

3.OCCUPATION

 

The TENANT acknowledges that all risk in the Premises and all the contents
therein shall pass to it on the Commencement Date or as soon as the premises is
certified by the LANDLORD as complete and ready for occupation and the TENANT
shall not be entitled to cancel this agreement by virtue of such delay.

 

4.RENTAL

 

4.1The rental payable by the TENANT to the LANDLORD shall be the sum of R 19,940
per month plus Value Added Tax in terms of Act 89\1991 as amended from time to
time, which amount shall escalate on each anniversary of the Commencement Date
by 10%.

 

4.2The rental inclusive of VAT shall be payable monthly in advance on the first
day of each and every month during the period of this Lease and any extension
hereof, free from any deductions, at the LANDLORD’s bankers
________________First National Bank, Account No 62094569012 62094569012, Branch
Code 203309 203309, or such place as the Landlord may from time to time, in
writing nominate.

 

2

 

 

5.AMOUNTS PAYABLE ON SIGNATURE HEREOF

 

The TENANT shall be required on signature hereof to make payment of the
following and shall hand to the LANDLORD appropriate cheques as follows:

 

  5.1. Cheque currently dated, in favour of the LANDLORD for the deposit being
an amount equal to ______ month's rental, excluding VAT (clause 7 of the General
Conditions of Lease).

  R 39,880.00



 

5.2Cheque dated the Commencement Date of the Lease, in favour of the LANDLORD
for the first month's rental including VAT (clause 4.1 of the Agreement of
Lease).

  R

 

5.3Cheque currently dated in favour of the LANDLORD for the total of the lease
costs and disbursements, (clause 16.1 of the General Conditions of Lease) made
up as follows:

 

  5.3.1 Attorney and drafting costs including VAT R

 

5.3.2Stamp duty (not subject to VAT) calculated at 50 cents per R100,00 or part
thereof, to the next completed R100,00 calculated on the total rental for the
full period of the lease.

  R

 

    TOTAL                 R 39,880.00

 

6.ADDRESSES

 

6.1The address of the Landlord for all purposes hereunder shall be PO BOX 50949
PO Box 50949, V&A Waterfront 8002, Cape Town.

 

6.2The address of the Tenant for all purposes hereunder shall be at the
Premises.

 

7.AUTHORISED REPRESENTATIVE

 

The Lessee is herein represented by:

 

  Full Names Guy Kebble     Marital Status Married in / out of Community of
Property Unmarried

 

3

 

 

  ID Number 660502 5203 084

  Contact Numbers (H)   (W)  

  Contact Numbers (C)   (F)  

  Address (H)  

     

  Address (W)  

     

 

8.AGENT

 

This lease agreement is facilitated by:

 

  Full Names  

  Agency  

  Registration Number  

  Contact Numbers (H)   (W)  

  Contact Numbers (C)   (F)  

  Address        

 

9.GENERAL CONDITIONS

 

9.1This lease is further subject to the terms and conditions contained in the
"General Conditions of Lease" which are hereunto annexed.

 

9.2The parties agree that they have read the said General Conditions of Lease
and that they understand the meaning and effect thereof.

 

9.3The parties have initialled the said General Conditions of Lease for the
purposes of identification.

 

SIGNED at                                          on this                day of
                             200

 

AS WITNESSES:

 

1.    

 

4

 

 

2.             for the LANDLORD who warrants he is duly authorised        
ACCEPTED at Milnerton on this 8 day of Feb 2012    

 

AS WITNESSES:

 

1.    

 

2.     /s/ Anglo African       for the TENANT who warrants he is duly authorised



 

ACCEPTED at Milnerton on this 27 day of Jan 2012

 

AS WITNESSES:

 

1.    

 

2.     /s/ Guy Kebble       for the AGENT who warrants he is duly authorised and
accepts the benefits and obligations conferred on it as contained in the General
Conditions of Lease.

 

5

 

 

GENERAL CONDITIONS OF LEASE

 

1.DEFINITIONS

 

In these Conditions of Lease:

 

The head notes are for reference purposes only and shall not govern the
interpretation hereof.

 

"The Premises" shall mean the Premises let in terms of this Lease and all the
LANDLORD's fixtures and fittings therein or appertaining thereto.

 

"The Commencement Date" shall mean the date when occupation of the Premises is
tendered to the TENANT by the LANDLORD or his Agent.

 

The approximate extent referred to in clause 1.1 of the Agreement of Lease
represents the overall square meter area measured to the centre line of all
common walls with other sections and the outside line of all other walls.

 

Words importing the singular shall include the plural and vice versa and words
importing any one gender shall include the other and words importing persons
shall include partnerships and bodies corporate.

 

2.RENTAL VARIATIONS

 

2.1Should:

 

 2.1.1the levies payable in respect of the land upon which the building is
situated and/or in respect of the building itself be increased at any time
during the period of this Lease so as to exceed the levies payable by the
LANDLORD in respect of the levies payable at the commencement of this Lease; or

 

6

 

 

 2.1.2any new levies be imposed upon the LANDLORD at any time during the period
of this Lease in respect of the Premises;          any increase in rental in
terms of 2.1 shall:

 

2.2take effect from the date on which each such increase or new levies becomes
effective; and

 

2.3be dealt with as an increase to the monthly rental.

 

2.4Save as hereinbefore otherwise provided, should any dispute arise between the
LANDLORD and the TENANT as to when any increase of rental in terms of this
clause becomes effective, or the amount of any such increase, the decision of a
chartered accountant appointed by the Institute of Chartered Accountants to
determine such dispute shall be final and binding on the parties.

 

3.TENANT'S RIGHTS AND OBLIGATIONS    

 The TENANT:

 

3.1Rental       shall pay the monthly rental plus VAT in advance, free of
exchange and without deduction or set off, on the first day of each and every
month to the LANDLORD at its domicilium chosen hereunder, or to such other
person and/or at such other place as the LANDLORD may from time to time nominate
in writing.

 

3.2Electricity

 

  3.2.1shall not alter, interfere with or overload the electrical or lighting
installations in the Premises;

 

  3.2.2shall replace from time to time at the TENANT's cost all fluorescent or
incandescent light bulbs or tubes used in the Premises;

 

  3.2.3shall notify the LANDLORD and the relevant authority should the
electrical current to the Premises cease or become defective or be interrupted;

 

  3.2.4shall pay for all electricity consumed on the Premises.

 

7

 

 

3.3Water and Refuse Removal

 

 3.3.1shall pay for all water consumed on the Premises;

 

 3.3.2shall pay to the authority concerned all sanitary, refuse removal and
other local authority charges (other than assessment rates) in respect of the
Premises, provided that should the LANDLORD be required to pay any of such
amounts, then the TENANT shall on demand, refund the amount in question to the
LANDLORD.

 

3.4Maintenance

 

 3.4.1shall at all times during the period of this lease and any renewal thereof
and at its own expense well and substantially repair, renew, paint, cleanse and
keep and maintain in first class order the interior of the leased Premises and
fittings and shall, at the termination of the lease, re-deliver the leased
Premises to the LANDLORD in the same first class condition.           There
shall be no obligation on the LANDLORD in common law or in terms of this lease
to maintain or cleanse or effect any repairs, renewals or replacements to the
interior of the leased Premises and the TENANT shall be fully responsible for
any such maintenance, cleansing, repairs, renewals or replacements at its own
expense. The LANDLORD shall not be responsible for any damage, loss or
inconvenience which the TENANT or others may suffer owing to any defects,
breakages or failures or owing to leakages or to the elements such as rain, hail
or lightning or otherwise howsoever and, the TENANT shall not be entitled to any
abatement of rental in respect thereof.

 

 3.4.2shall maintain and keep the Premises clean as no service shall be supplied
by the LANDLORD.

 

 3.4.3shall be liable for the payment of all monthly charges due to the relevant
company appointed by the TENANT in respect of the burglar alarm system in the
leased Premises which is to be maintained by the TENANT for the duration of the
lease.           If the TENANT fails to implement any of its obligations in
terms of this Clause 3.4, the LANDLORD shall be entitled, without notice to the
TENANT to carry out the TENANT's obligations for the account of the TENANT who
shall on demand effect payment to the LANDLORD of such costs and expenses
incurred. Failure by the TENANT to effect payment in terms of such demand will
constitute a breach of this Lease.

 

8

 

 

3.5Alterations       Shall not make any alterations or additions of any nature
whatsoever to the Premises or the building without the LANDLORD's prior written
consent (which consent shall not be unreasonably withheld) provided that the
TENANT shall not at any time or under any circumstances have any claim
whatsoever against the LANDLORD for improvements so effected to the Premises or
the building. If any alterations or additions are made to the Premises or the
building with the LANDLORD's prior written consent then the TENANT shall, if so
required by the LANDLORD, upon the termination of this Lease, reinstate the
Premises (or building, as the case may be), to the same condition that it was
prior to such alterations or additions. Should the LANDLORD require any such
alterations or additions to remain in the Premises, the TENANT shall be obliged
to abide by such requirement and shall not be entitled to any compensation
therefore.

 

3.6Fixtures and Fittings

 

 3.6.1may at any time install any fixtures, fittings and equipment in the
Premises for the purpose of carrying on the TENANT's business;

 

 3.6.2may at any time, and shall, prior to the termination of this Lease, remove
any fixtures or fittings installed in terms of 3.6.1 or installed by any
previous TENANT and which has been acquired by the TENANT when he purchased the
business which is run on the Premises provided that the TENANT shall at its own
cost and expense repair any damage caused by the installation and/or removal of
such fixtures, fittings or equipment.

 

3.7Notification of Defects and Acceptance of Premises

 

 3.7.1shall notify the LANDLORD in writing by registered post within fourteen
(14) days after the commencement date of this lease of any defects in the
Premises;

 

 3.7.2shall, if it has not notified the LANDLORD as aforesaid, be deemed to have
acknowledged that the Premises were received in good order and condition and the
TENANT shall have no claim against the LANDLORD for any defect which may
subsequently be found therein.

 

3.8Advertising Signs

 

 3.8.1shall not affix or paint any advertising sign on the exterior or on the
windows, doors, roof or any other part of the Premises without the LANDLORD's
prior written consent.

 

9

 

 

 3.8.2shall maintain the good appearance of any advertising sign erected in
terms 3.8.1 and keep that sign in proper working order;

 

 3.8.3shall remove any sign affixed or painted in terms of 3.8.1 at the
expiration or earlier termination of this lease and re-instate the relevant part
of the Premises to the same good order and condition as it was at the
Commencement Date.

 

 3.8.4shall not have any claim against the LANDLORD for signage erected on the
Premises in terms of 4.6 of this agreement.

 

3.9Municipal Regulations       shall, subject to the provisions of 3.5 above, at
its own cost comply with all requirements of the Municipality and/or any other
competent authorities in connection with the conduct of its business in the
Premises.

 

3.10No Cession, Assignment, Sub-Leasing

 

 3.10.1shall not cede any of its rights, delegate any of its obligations, or
mortgage, pledge or encumber any of its rights under this lease without the
LANDLORD's prior written consent;

 

 3.10.2shall not sub-let, permit anyone else to occupy, or part with possession
of the Premises, or part thereof without the LANDLORD's prior written consent;

 

 3.10.3acknowledge that a change of the controlling interest in a TENANT
Company, Corporation or Trust shall be construed as subject to the restrictive
conditions of this paragraph.

 

3.11Floor of Premises       shall not exceed the loading capacity of the floor
or lay down any floor covering which may subject any part of the floor of the
Premises to damage of any nature.

 

3.12No Withholding Payments       shall not be entitled to withhold, delay or
abate payment of any amounts due to the LANDLORD in terms of this lease by
reason of any breach or alleged breach of the LANDLORD's obligations hereunder.

 

10

 

 

3.13Refuse

 

 shall ensure that refuse does not remain on or outside the Premises, save in
the place provided therefore.

 

3.14Nuisance

 

 shall not do anything or permit anything to be done in or on the Premises which
may be or may become a nuisance or annoyance to or in any way interfere with the
comfort of the public, neighbours or other occupants of the building as it may
be.

 

3.15No Claims

 

 shall have no claim against the LANDLORD for any loss, damage or injury which
the TENANT may directly or indirectly suffer by reason of any latent or patent
defects in the Premises or building, or fire in the Premises or building, or
theft from the Premises, or by reason of the Premises or building or any part
thereof being in a defective condition or state of disrepair, or resulting from
any repair, alteration or improvement to the Premises, or arising out of viz
major or causus fortuitous, or any other cause either wholly or partly beyond
the LANDLORD's control, or arising out of any act or omission by the LANDLORD
whatsoever, or arising from the disruption of any services to the Premises, or
for any injury to the person or damage to the property of the TENANT, his
employees, invitees, customers or any other person entering the building.

 

3.16Undertaking

 

 indemnifies and undertakes to pay to the LANDLORD on demand an amount equal to
any claim made against the LANDLORD by anyone for any loss, damage or injury
suffered in or on the Premises or in consequence of any act or omission by the
TENANT or the TENANT's servants or agents.

 

3.17Insurance

 

 3.17.1shall not do or omit to do anything or to keep in or on the Premises
anything or to allow anything to be done or kept in or on the Premises which in
terms of any fire insurance policy held from time to time by the LANDLORD in
respect of the building and/or the Premises which may not be done or kept
therein, or which may render any policy(ies) void or voidable and the TENANT
shall comply in all respects with the terms of any such policy(ies) provided
that if any premium payable in respect of any such policy(ies) is increased:

 

   3.17.1.1by reason of the nature or scope of the business which the TENANT
carries on in the Premises in terms of the Lease; or

 

11

 

 

   3.17.1.2as a result of the TENANT not complying with the aforesaid provisions
then without prejudice to any other rights which the LANDLORD may have as a
result of that breach, the TENANT shall on demand refund to the LANDLORD the
amount of that additional premium.

 

 3.17.2It shall be the TENANT's obligation to familiarise himself with the
LANDLORD's policy of insurance which shall be made available to the TENANT on
request therefore in writing.

 

 3.17.3The TENANT shall obtain and at all times during the subsistence of this
lease maintain at its sole expense a suitable insurance policy covering, public
liability and property damage in respect of claims which may be made against the
TENANT arising out of the trading in the leased Premises. Such policy shall be
approved by the LANDLORD, note the LANDLORD’s insurable interest and be
delivered to him in copy upon issue.

 

3.18Premises

 

 shall not be entitled to claim a remission or reduction of rent or cancellation
of this Lease by reason of maintenance or repairs to the Premises being carried
out in terms of this Lease.

 

3.19Vacation of Premises

 

 shall on vacating the Premises, forthwith deliver all keys to the LANDLORD or
its Agents.

 

3.20General

 

 Shall:

 

 3.20.1not attach to the walls, ceilings or any part of the Premises fittings or
equipment which may be too heavy a load therefore;

 

 3.20.2not damage the walls, ceilings or any other portion of the Premises;

 

 3.20.3not install any floor covering, lighting, plumbing, fixtures or shades or
make any change to the shop-front, install any window covering, awning, blinds,
air conditioning or light device on or adjacent to the shop front or any window
of the Premises without the prior written consent of the LANDLORD;

 

 3.20.4prevent any blockage of any sewer, water pipe, drain or gutter and at its
cost remove such blockage or obstruction should it occur;

 

12

 

 

3.20.5not hold or permit to be held any auction in or upon the Premises of any
item or items without the LANDLORD's prior written consent;

 

3.20.6not leave or permit to be left any goods or articles upon or in the
service areas, landings, stairways or passages or in any part of the building or
property other than specific areas allocated for the express purpose concerned
in which areas, no unreasonable accumulation of any articles or matters shall be
made or permitted by the TENANT;

 

3.20.7not contravene or permit the contravention of any law, ordinance,
statutory regulation or license condition relating to the TENANT’s business in
the leased Premises, the title deed relating to the property or any other law,
ordinance, statutory regulation or license condition which the LANDLORD is
required to observe as a result of the ownership of the property and leased
Premises.

 

3.20.8provide and use bins or containers for refuse removal at its costs as may
be necessary or specified by the Local Authority or the LANDLORD and keep the
bins and containers in a neat and tidy condition and replace them from time to
time.

 

4.THE LANDLORD'S RIGHTS AND OBLIGATIONS

 

The LANDLORD:

 

4.1Access

 

May at any time:

 

4.1.1have reasonable access to the Premises for the purpose of inspecting or
repairing the Premises or any part of the building or for any other purpose
associated therewith;

 

4.1.2add to the Premises or carry out repairs in terms of this Lease;

 

4.1.3alter the Premises when required to do so by any lawful authority.

 

4.2Future TENANTs and PURCHASERs

 

4.2.1May display in or near the Premises "TO LET" notices during the six (6)
months immediately preceding the expiration of this lease, and "FOR SALE"
notices at any time during the period of this lease;

 

13

 

 

4.2.2May at all reasonable times show any prospective TENANTs or buyers the
interior of the Premises:

 

4.3Municipal Regulations

 

Shall not be obliged to effect any repairs and/or alterations to the Premises in
order to comply with the requirements of the Municipality and/or other competent
authorities in connection with the conduct of the TENANT's business on the
Premises.

 

4.4No Warranty

 

does not warrant or represent that the Premises are fit for any specific purpose
or that any permit or license in respect of the Premises will be granted or
renewed.

 

4.5Maintain Exterior

 

shall at its own cost keep and maintain the exterior and the structure and roof
of the Premises (except the glass in the windows and door/s of the Premises) in
good order and condition;

 

4.6Advertising Signs

 

The LANDLORD hereby retains its sole and absolute right to display his or third
party advertising signs on the leased Premises including maintenance and
replacement thereof.

 

5.DESTRUCTION

 

5.1should the Premises be destroyed or damaged to an extent which prevents the
TENANT from having beneficial occupation of the Premises or should the same
thereby become substantially untenantable then:

 

5.1.1this Lease shall be deemed to have been cancelled;

 

5.1.2the TENANT shall have no claim of any nature whatsoever against the
LANDLORD as a result of such destruction or damage or cancellation;

 

5.2should the Premises be damaged to a lesser extent than that which prevents
the TENANT from having beneficial occupation of the Premises then:

 

5.2.1this lease shall not be cancelled;

 

14

 

 

5.2.2the rental payable by the TENANT shall be reduced pro rata to the extent
(if any) by which the TENANT is deprived of beneficial occupation of the
Premises;

 

5.2.3the LANDLORD shall at its own cost repair the Premises as quickly as
possible in the circumstances;

 

5.2.4the TENANT shall have no claim of any nature whatsoever against the
LANDLORD as a result of the said destruction or damage howsoever arising;

 

5.3the provisions of 5.1 and 5.2 above shall become applicable on signature
hereof and shall apply irrespective of whether the contemplated destruction
occurs before or after the TENANT has taken occupation of the Premises;

 

5.4should a dispute arise between the LANDLORD and the TENANT in respect of the
amount of the rental payable by the TENANT in terms of 5.2.2 then that dispute
shall be settled by arbitration in terms of the Arbitration Act, 1965 (as
amended from time to time) save that the Arbitrator in such proceedings shall be
agreed upon between the LANDLORD and the TENANT, and failing agreement,
nominated by the Chairman or President for the time being of the Law Society of
the Cape of Good Hope.

 

6.BREACH

 

6.1Should the TENANT:

 

6.1.1fail to pay any amount due by the TENANT in terms of this Lease on due date
and remain in default not less than seven (7) days after being notified in
writing to do so by the LANDLORD; or

 

6.1.2commit any other breach of any terms of this lease and fail to commence
remedying that breach within a period of ten (10) days after the receipt of
notice to that effect by the LANDLORD, and complete the remedying of such breach
within a reasonable time; or

 

6.1.3repeatedly breach any of the terms of this Lease in such a manner as to
justify the LANDLORD in holding that the TENANT's conduct is inconsistent with
the intention or ability of the TENANT to carry out the terms of this Lease; or

 

6.1.4commit an act of insolvency;

 

then and in any one of such events the LANDLORD shall without prejudice to its
rights to damages or to its right to eject the TENANT from the Premises or to
any other claim of any nature whatsoever that the LANDLORD may have against the
TENANT as a result thereof:

 

15

 

 

6.1.5be entitled to cancel this Lease; or

 

6.1.6to vary this lease by making it terminable by one (1) month’s written
notice given by the LANDLORD at any time; or

 

6.1.7in the case of 6.1.2 be entitled to remedy such breach and immediately
recover the total cost incurred by the LANDLORD in so doing from the TENANT;

 

6.2should the LANDLORD institute action against the TENANT pursuant to a breach
by the TENANT of this Lease, then without prejudice to any other rights which
the LANDLORD may have, the LANDLORD shall be entitled to recover all legal costs
incurred by it including attorney/client charges, tracing fees and such
collection commission as the LANDLORD is obliged to pay to its attorneys, from
the TENANT;

 

6.2.1should the LANDLORD cancel this Lease and the TENANT dispute the LANDLORD's
rights to do so and remain in occupation of the Premises pending the
determination of that dispute, then:

 

   6.2.1.1the TENANT shall continue to pay, on due date, all amounts due by the
TENANT in terms of this Lease;

 

   6.2.1.2the LANDLORD shall be entitled to recover and accept those payments;

 

   6.2.1.3the acceptance by the LANDLORD of those payments shall be without
prejudice to and shall not in any manner whatsoever affect the LANDLORD's claim
to cancellation of this Lease or of any other nature whatsoever;

 

6.2.2should the dispute between the LANDLORD and the TENANT be determined in
favour of the LANDLORD then the payments made to the LANDLORD in terms of 6.2.1
shall be regarded as damages paid by the TENANT on account of the loss sustained
by the LANDLORD as a result of the holding over by the TENANT of the Premises;

 

6.3The LANDLORD shall be entitled at its option to institute any legal
proceedings which may arise out of or in connection with this Lease in any
Magistrate's Court having jurisdiction, notwithstanding the fact that the claim
or value of the matter in dispute might exceed the jurisdiction of such
Magistrate's Court in respect of the cause of action;

 

16

 

 

6.4Without prejudice to all or any of the LANDLORD's rights granted hereunder,
should the TENANT fail to pay the said monthly rental or any other sum(s) which
may become due by the TENANT to the LANDLORD on due date, then in either or both
of such events the TENANT shall pay the LANDLORD penalty interest thereon at the
rate of 1,5% per month, from due date of payment to the actual date of payment.

 

7.DEPOSIT

 

The TENANT shall on signature hereof, pay to the LANDLORD a deposit equivalent
to the sum specified in the Agreement of Lease.

 

The LANDLORD shall be entitled to apply this deposit to make good any of the
obligations of the TENANT in terms of this Lease. Should the LANDLORD have
reason to utilize the deposit during the currency of this lease, then in such
event, the TENANT shall, upon written notice from the LANDLORD, reinstate the
deposit to the original sum. The deposit shall be retained by the LANDLORD until
expiry of the Lease and the TENANT shall not be entitled to off-set rental or
any other amounts owing hereunder against the deposit. The deposit shall be
repaid within thirty (30) days after the expiry of this Lease, subject to the
proper performance of its obligations by the TENANT. No interest will be payable
on the deposit.

 

8.JOINT AND SEVERAL LIABILITY

 

In the event of two or more persons constituting the TENANT, then the
obligations of the TENANT for due compliance with all the provisions of this
Lease shall be joint and several and in solidium.

 

9.SURETYSHIP

 

Simultaneously with the signature hereof by the TENANT, a Deed of Suretyship to
and in favour of the LANDLORD for the due fulfillment of all the TENANT's
obligations in terms of this Lease shall be executed annexed hereto marked “B”.

 

10.AGENT

 

10.1The TENANT warrants that it was introduced to the Premises by the Agent as
specified in the Agreement of Lease and that no person besides the Agent was the
effective cause of the conclusion of this agreement and the TENANT hereby
indemnifies the LANDLORD against all and any claims whatsoever which may be made
against the LANDLORD by any party claiming to have been the effective cause of
the conclusion of this agreement.

 

10.2The LANDLORD shall be liable for payment of commission on Commencement Date
to the Agent plus VAT as agreed separately between the parties, provided the
deposit and first month's rental shall have been paid by the TENANT and this
lease is in effect at Commencement Date.

 

17

 

 

10.3The Agent, by his signature hereto hereby acknowledges and agrees that he
shall not be entitled to any commission arising out of any renewal or extension
of this lease with the TENANT or arising out of a sale of the Premises to the
TENANT or any nominee or assignee of the TENANT.

 

11.NO VARIATIONS

 

11.1No variation of this Agreement shall be of any force or effect unless it is
in writing and is signed by both the LANDLORD and the TENANT.

 

11.2This lease contains all the terms and conditions of the Agreement between
the LANDLORD and the TENANT. The parties acknowledge that there are no
understandings, representations or terms between the LANDLORD and the TENANT in
regard to the letting of the Premises other than those set out herein.

 

11.3No act of relaxation on the part of the LANDLORD in regard to the carrying
out of any of the TENANT's obligations in terms of this Lease shall prejudice or
be deemed to prejudice or be deemed to be a waiver of any of the LANDLORD's
rights in terms hereof.

 

12.NOTICES AND DOMICILIA

 

12.1The parties hereby choose domicilium citandi et executandi for all purposes
under this Agreement at their respective addresses set forth in the Agreement of
Lease to which these General Conditions of Lease form an Annexure;

 

12.2Any notice to any party shall be addressed to it at its domicilium aforesaid
and either sent by pre-paid registered post, facsimile or delivery by hand. In
the case of any notice:

 

12.2.1sent by pre-paid registered post, it shall be deemed to have been
received, unless the contrary is proved, on the fifth day after posting;

 

12.2.2delivered by hand for which a written acknowledgement of receipt shall be
issued, it shall be deemed to have been received, unless the contrary is proved,
on the date of delivery;

 

12.2.3Where, in terms of this Agreement any communication is required to be in
writing, the term "writing" shall include communications by facsimile. 
Communications by facsimile shall, unless the contrary is proved by the
addressee, be deemed to have been received by the addressee four (4) hours after
the time of transmission.

 

18

 

 

12.3Any party shall be entitled, by notice in writing to the other, to change
its domicilium to any other address within the jurisdiction of the Cape of Good
Hope Provincial Division of the High Court of South Africa, provided that the
change shall become effective only fourteen (14) days after service of the
notice in question.

 

13.CONDITIONS PRECEDENT

 

13.1It is specifically agreed that this agreement is subject to and conditional
upon the LANDLORD resolving to implement the Development Scheme. The TENANT
shall be obliged to obtain confirmation from the LANDLORD from time to time
whether or not the LANDLORD intends to proceed with the Development Scheme. If
the LANDLORD elects not to proceed with the Development Scheme, the LANDLORD
shall refund to the TENANT the deposit paid in terms of the Lease Agreement
together with any interest accrued thereon and thereafter neither party shall
have any further claim against each other.

 

13.2The Lease Agreement is further subject to the grant of occupation by the
Local Authority.

 

14.ELECTRICAL CERTIFICATE

 

The LANDLORD, confirms that it is in possession of a Certificate of Compliance
issued by an Electrical Contractor in terms of the Electrical Installations
Regulations contained in Regulation R2920 in Government Gazette No. 14350 dated
23 October 1992.

 

15.TRUSTEE FOR A COMPANY OR CLOSE CORPORATION

 

If this agreement is signed on behalf of the TENANT by a person who professes to
act as agent or trustee ("the trustee") on behalf of a company or a close
corporation (each herein referred to as "the corporate body") not yet formed:

 

15.1the trustee in his personal capacity hereby warrants to the LANDLORD that
the corporate body for which he is acting will within 30 (thirty) days from the
date of signature of this agreement by the LANDLORD:

 

15.1.1be duly formed and incorporated;

 

15.1.2pass a resolution adopting this agreement without modification;

 

15.1.3take all other steps necessary to render this agreement binding on the
corporate body; and

 

19

 

 

15.1.4deliver to the LANDLORD, in the case of a company, its memorandum and
articles of association or, in the case of a close corporation, its founding
statement and, in either case, a duly certified copy of the resolution referred
to in clause 15.1.2;

 

15.2until the corporate body has become the TENANT hereunder the trustee in his
personal capacity shall be entitled to exercise all the right of and shall be
liable for all the obligations imposed on the TENANT in terms of this agreement;

 

15.3if the corporate body is not formed within the period prescribed in 15.1 or,
if having been so formed, it does not within the said period comply with its
obligations in terms of 15.1.2, 15.1.3 and 15.1.4, then the trustee in his
personal capacity shall be the TENANT in terms of this agreement;

 

15.4if the corporate body is formed and complies with the provisions of 15.1,
then the trustee hereby binds himself as surety and co-principal debtor with the
TENANT under renunciation of the benefit of excussion and division in favor of
the LANDLORD for the due and punctual payment and performance by the TENANT of
its obligations under this Lease. Any leniency or extension of time granted by
the LANDLORD to the TENANT, whether before or after the due date for payment or
performance of any obligation, shall not be a waiver or novation of the
LANDLORD's rights against the surety nor prejudice or affect such rights in any
way.

 

16.COSTS

 

16.1The costs of the LANDLORD for preparing this Agreement of Lease, together
with the drafting and any re-drafting thereof, all consultations and attendances
incidental hereto shall be borne by the TENANT as specified in 5.3 of the
Agreement of Lease. The stamp duty applicable hereon shall be borne by the
TENANT.

 

16.2All amounts referred to in 15.1 due by the TENANT shall be payable on
signature of this Agreement of Lease by the TENANT.

 

17.CONSENT TO SALE

 

The TENANT hereby consents to the sale to any party by the LANDLORD or his
successors in title, of the Premises and/or the Property of which the Premises
forms a portion and to the Cession of this Lease and the assignment to any third
party of the LANDLORD's rights and obligations by virtue of this Lease and
undertakes, notwithstanding such sale or cession and assignment to remain in
occupation of the Premises and remain bound by the terms and conditions hereof.

 

20

 

 

18.GENERAL



 

ANNEXURES

 

“A”Layout Plan

 

“B”Suretyship

 

“C”TENANT’s Resolution



 

21

 

 

ANNEXURE “B”

SURETYSHIP

 

I/We, the undersigned,

Guy Kebble,

hereby bind myself/ourselves as Surety and Co-Principal Debtor to

 

Anglo African, hereinafter referred to as the LANDLORD, for the due and proper
fulfilment of all the obligations of

 

SurePure Marketing, hereinafter referred to as the TENANT, its successors in
title, or assigns, arising from or out of or in terms of a lease or any renewal,
amendment, breach or cancellation of the lease between the LANDLORD and TENANT
as regulated by the Agreement of Lease and General Conditions of Lease,
hereinafter referred to as "The Lease", to which this Suretyship is annexed.

 

I/We agree and declare that

 

1.No act of indulgence, relaxation or grace granted by the LANDLORD to the
TENANT including any act of accepting payment after due date or in accepting the
terms of the Lease or any renewal, amendment, breach or cancellation thereof
have been duly and properly fulfilled.

 

2.I/We renounce the benefits of excussion, division and cession of action, the
full meaning and effect whereof I/we know and understand.

 

3.The LANDLORD shall be entitled at its option to institute any legal
proceedings which may arise out of or in connection with this Suretyship in any
Magistrate's Court having jurisdiction in respect of the Surety's person,
notwithstanding the fact that the claim or value of the matter in dispute might
exceed the jurisdiction of such Magistrate's Court in respect of the cause of
action.

 

4.In the event of the TENANT becoming insolvent, or if the TENANT is to be a
Company or Close Corporation, in the event of it being wound up either
voluntarily or by the Court and the Trustee or the Liquidator as the case may be
terminating the aforementioned Lease or any renewal thereof, this Suretyship
shall extend to and cover all loss which may be sustained by the LANDLORD by
reason of the non-performance of the terms of such Lease and I/we shall be
liable jointly and severally to the LANDLORD as Surety(ies) and Co-Principal
Debtor/s for the due payment in full of all such loss.

 

5.Without derogating from the generality of any of the provisions of this
Suretyship or the ambit of the obligations embraced, my/our liability shall
cover all claims for compensation or damages which the LANDLORD may at any time
have as a result of the cancellation or termination of any contract between the
TENANT and the LANDLORD howsoever arising, including without limitation the
termination of any lease between the TENANT and the LANDLORD or the LANDLORD's
predecessor in title which takes place by virtue of the provisions of the
Companies Act, No 61 of 1973, as amended, or pursuant to any corresponding
legislation.

 

22

 

 

6.It is agreed and declared that all admissions and acknowledgements of
indebtedness by the Debtor shall be binding on me/us.

 

7.Particulars of Surety and domicilium citandi et executandi*:

 

  Full Names Guy Kebble

  Marital Status Married in / out of Community of
Property                   Unmarried



  ID Number  

  Contact Numbers (H)   (W)  

  Contact Numbers (C)   (F)  

  Address* (H)  

     

  Address (W)  

     

  

SIGNED at Milnerton on this 27 day of Jan 2012

 

AS WITNESSES:

 

  1.                   2.     /s/ Guy Kebble         SURETY

 

23

 

 

ANNEXURE “C”

 

MINUTES OF A GENERAL MEETING OF SurePure Marketing  HELD AT Milnerton ON THE 27
DAY OF 2012 200__

 

PRESENT: Guy Kebble   /s/ Guy Kebble           Claire Walker   /s/ Claire Walker
          Lynne Snell   /s/ Lynne Snell                

 

IT WAS RESOLVED THAT:

 

·The Company enters into an Agreement of Lease with   Anglo African Development

 

for the lease of certain Premises situated at

  One Lagoon Beach

 

on such terms and conditions as may be agreed upon.

 

·That Guy Ralph Kebble, be and is hereby authorised and empowered to execute the
Lease and any other documents that may be necessary to give effect thereto.

 

READ AND CONFIRMED

 

  /s/   27 Jan. 2012   CHAIRMAN   DATE

  

24

 